By Judge Melvin R. Hughes, Jr.
This case is before the court on the plaintiff’s Motion for Partial Summary Judgment in connection with Requests for Admission, which were served with the Motion for Judgment. The case was filed on February 2, 2001, and the Motion for Judgment was served on February 14, 2001. Responses were filed with the plaintiff on October 17, 2001, and by that date are 217 days late. Plaintiff asserts that, as a result of defendant’s failure to respond to the Requests for Admissions, they should be deemed admitted, and thus there is no genuine issue regarding liability in this case.
Counsel for the defendant represents that, after service, the defendant provided all the documents to his insurer. The claims adjuster in charge of Ifae file later left employment with the insurer. Following, the file was taken over by another adjuster who either did not receive the complete file or overlooked the requests. The requests were not then provided to defense counsel. Indeed, counsel did not learn of the requests until the motion. After the motion was filed, counsel then contacted the adjuster who provided the material. Counsel then filed the responses. Counsel argues that the court should extend the time for filing arguing, inter alia, oversight and lack of any prejudice on the plaintiff. Trial is set for December 12, 2001.
This issue is governed by Rule 4:11(a) of the Rules of the Supreme Court, which gives a defendant 28 days to respond in the instance of service with the initial pleading. In this case, March 24, 2001, was the 28th day. Defendant responded 245 days after being served with the plaintiffs Requests for Admissions and did not move the court for an extension of time *135for filing responses. Defendant has not offered an excuse for the delay which would warrant permitting the filing eight months after the defendant was served. Therefore, Requests for Admission will be deemed admitted and the plaintiff's Motion for Partial Summary Judgment is granted.